Citation Nr: 0330731	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2003, the Board remanded the veteran's claim to the 
RO for additional development.  That development has been 
accomplished and the case has returned to the Board for 
final appellate review. 


FINDINGS OF FACT

1.  The veteran completed his high school education and 
attended two years of college.  He last worked in May 2002 
as a truck driver. 

2.  The veteran's service-connected disabilities are post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling, and left herniorrhaphy, evaluated as 
noncompensably disabling. 

3.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities renders him unable to secure or follow a 
substantially gainful occupation, consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty 
to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  In this regard, VA will inform the 
veteran of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000). See 38 U.S.C.A. § 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claim in this current appeal because it was filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in January 2002 and April 
2003, and rating decisions, statement of the case, and 
supplemental statements of the case, informed the appellant 
of the evidence necessary to substantiate his claim for a 
total rating for compensation purposes based on individual 
unemployability, as well as VA development activity.  As 
such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, No. 01- 997 (U.S. Vet App. June 19, 2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and evaluation.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's 
claims.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  The RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  Nevertheless, the Board notes that in a statement 
dated in July 2003, the veteran's representative indicated 
on the veteran's behalf that the evidence of record was 
sufficient to adjudicate the issue on appeal.

The veteran is seeking a total rating based on individual 
unemployability primarily due to his service-connected PTSD.  
His service-connected PTSD is currently rated as 70 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

In the interest of clarity, after addressing some 
preliminary matters, the Board will first set forth a 
factual background.  The law and regulations will be briefly 
reviewed.  The Board will then analyze the veteran's claim 
and render a decision.

Factual background

A March 1997 Social Security Administration award letter 
reflects that the veteran was awarded entitlement to 
disability benefits commencing in May 1993 because of a low 
back disorder and PTSD.  

Turning to more recent medical evidence of record, the 
veteran was examined by VA in March 1999.  At that time, he 
had subjective complaints of depression, nervousness, 
sleeping trouble, irritability, aggression, feelings of 
guilt, excessive daydreaming, and concentration problems.  
The veteran also reported having hypervigilant activity, 
such as checking outside any time that he heard his dog 
bark.  He stated that, when he was depressed, he would "just 
hole up in the house" and not do anything.  Such episodes 
occurred at least once every two weeks and lasted between 
one to seven days.  The veteran also reported having 
intrusive thoughts, which were triggered by smells or by 
news stories.  The veteran indicated that he lived with his 
wife and children.  He related that he occupied his time by 
reading, cooking for his family, raising his rabbits, and by 
performing yard and remodeling work on his house.  The 
veteran related that he would meet with friends to play 
cards or talk about two to three times a month.  He reported 
that he not worked since 1993, when he stopped employment as 
a truck driver because of severe back problems which had 
caused him to lose feeling in his legs.  

Upon objective examination in March 1999, the veteran was 
dressed casually, and demonstrated appropriate grooming and 
hygiene. The veteran's speech was clear and he possessed the 
ability to express himself effectively.  His affect was 
irritable and his overall mood was angry.  The veteran was 
oriented and his thinking was spontaneous, logical, 
productive, and well organized.  His thought content was 
notable for paranoid ideation and preoccupation with his 
Vietnam experiences.  His relationships with others seemed 
poor and were often affected by his angry feelings.  He had 
low self-esteem.  His reasoning skills indicated that he had 
the capacity for abstract thinking.  The veteran's judgment 
and insight seemed fair, with his decisions being affected 
by his anger and depression.  The examiner found the 
veteran's intellectual functioning to have been in the 
average range.  The examiner noted that the veteran's 
symtpomatology occurred on a daily basis, and that the 
current intensity of his PTSD was moderate to severe, with 
impaired social relationships, judgment and mood.  The 
examiner maintained that the veteran's physical problems 
interfered with his ability to work and increased the 
intensity of his PTSD.  A diagnosis of chronic PTSD was 
recorded by the examiner.  The examiner assigned the veteran 
a Global Assignment Functioning Score (GAF) of 48.  

VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in March 1999, 
reflects that the veteran reported having last worked full 
time in 1992 as a truck driver and that he had been fired 
because of his PTSD.  He related that he had tried to obtain 
employment with two different companies as a truck driver in 
1992 and 1993.  The veteran reported that he had graduated 
high school, had attended one year of college and had 
received specialized training as a chemical hazardous 
material transporter.

VA outpatient reports, dating from May 1999 to October 2002, 
reflect treatment for the veteran's PTSD symptomatolgy, such 
as complaints relating to sleeping problems, irritability, 
depression, and marital difficulties.  These reports also 
reflect GAF scores ranging from 55 to 60.  In early 2002, 
the veteran reported that he had resumed work as a truck 
driver.

When examined by VA for his PTSD in January 2003, the 
veteran reported that he had previously worked as a truck 
driver, and that he had tried to resume his employment in 
the early part of 2002 but his back hurt too much and his 
leg would go numb.  The veteran related that although he had 
tried to accept his physical limits, he enjoyed truck 
driving and found it very depressing since he was no longer 
able to work.  He complained of being depressed and of 
having nightmares, difficulty sleeping, intrusive thoughts, 
irritability, and difficulty concentrating.  He stated that 
he had tried to get away as often as possible in order to 
avoid angry confrontations with people.  The veteran 
reported that he was on his second marriage and that it was 
going "fairly well."  He reported that he spent his time 
reading, doing yard work, gardening, raising animals, and 
going out to the woods to relax.  He maintained that he did 
not have any friends and that he did not engage in any 
social activities.  

Upon objective evaluation by VA in January 2003, the veteran 
was dressed causally, and demonstrated appropriate grooming 
and hygiene.  His speech was clear and he possessed a fair 
ability to express himself.  His affect was sad and his 
overall mood was depressed.  The veteran was oriented and 
his thinking was spontaneous, logical, and productive.  His 
thought organization was fair and was notable for 
preoccupation with his physical problems and with events 
that occurred in Vietnam.  The veteran preferred to be 
alone.  He was able to remember all of the last four 
presidents along with some current events.  The veteran's 
concentration was fair.  His reasoning skills indicated that 
he had the capacity for abstract thinking.  His judgment was 
diminished by anger at times.  His insight was good and his 
intellectual functioning was found to be in the average 
range.  The examiner noted that the veteran's PTSD was 
moderate in intensity, with impaired social relationships, 
occupational functioning, judgment, and mood.  The examiner 
further noted that the veteran had physical problems, was 
unemployed and that the likelihood of him obtaining 
employment in the future was poor.  A diagnosis of chronic 
PTSD was entered.  A GAF score of 47 was recorded.  

A January 2003 general medical examination report reflects 
than the veteran indicated that one year previously he had 
tried to resume employment as a truck driver but that he 
could not continue because of back pain.  The veteran stated 
that his low back pain was the limiting factor in 
maintaining employment.  A physical evaluation of the 
veteran revealed old surgical scarring of the left groin 
area, status-post hernia repair.  The scar was noted to have 
been well healed with no ulcerations, or keloid information, 
and no limitation of range of motion from the scar.  The 
remainder of the genital examination was normal.  A 
pertinent diagnosis of PTSD was entered.  

VA Form 21-8940, Veteran's Application for Increased 
Compensation based on Unemployability, dated in February 
2003, the veteran reported that he had last worked full time 
in May 2002 as a truck driver, having worked from January 
2002.  The veteran reported that he had attended two years 
of college.  

An April 2003 VA outpatient report reflects that the 
veteran's mood and affect were neutral.  The examiner noted 
that the veteran was coping with life, but was still 
symptomatic.  The veteran's problem was noted to have been 
chronic PTSD, manifested by irritability and difficulty in 
interpersonal relationships.  The veteran's was instructed 
not to report an increase in symptoms within the next year.  
A diagnosis of PTSD was entered.  A GAF score of 55 was 
recorded.  

Relevant law and regulations

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The veteran's service-connected disabilities include PTSD, 
rated as 70 percent disabling, and a left herniorrhaphy, 
rated as noncompensably disabling.  The combined service-
connected disability rating is 70 percent.  38 C.F.R. § 
4.25.  Therefore, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration of a 
TDIU rating on a schedular basis, and the determinative 
issue is whether he is unemployable due to service-connected 
disabilities.  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Schedular criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 
38 C.F.R. §§ 3.321(a), 4.1 (2002).

The appellant's service-connected left herniorrhaphy, has 
been assigned a noncompensable evaluation pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2002).  Under that 
code, a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is warranted for a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.

The veteran's service-connected PTSD is evaluated under 
38 C.F.R. § 4.130,  Diagnostic Code 9411.  Under that code, 
the a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.

The criteria for a 100 percent rating under Diagnostic Code 
9411 are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130.

The medical evidence shows assignment of a variety of Global 
Assessment of Functioning (GAF) scale scores since 1999, 
ranging from a low of 47 to a high of 60.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, 
as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 44-47 (American 
Psychiatric Association: Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id.

Analysis

The veteran contends, in essence, that his service-connected 
PTSD is the primarily disability which renders him 
unemployable.

As noted previously in this decision, the veteran's service-
connected disabilities are PTSD and left herniorraphy for 
which a 70 percent evaluation and a noncompensable 
disability evaluation have been assigned, respectively.  He 
has a combined service-connected evaluation of 70 percent.  
Thus, the veteran satisfies the minimum percentage 
requirements for individual unemployability under 38 C.F.R. 
§ 4.16(a) as he has at least one service-connected 
disability evaluated as 40 percent disabling with an 
additional service-connected disability such that his 
combined evaluation is 70 percent.

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the veteran's 
service-connected disabilities are not of such severity as 
to render him unable to secure or follow substantially 
gainful employment.

Concerning the service-connected left herniorrhaphy, VA 
treatment and examination reports reflect that the veteran 
has not had any subjective complaints with respect to his 
left herniorrhapy, that there is no clinical evidence of a 
hernia, and the veteran does not contend otherwise.  Indeed, 
in a letter from the RO to the veteran, dated in April 2003, 
the veteran was requested to describe all residual 
disability attributed to his hernia surgery.  However, he 
did not respond to the RO's request.  Further, the 
herniorrhaphy scar has not been shown to be disfiguring or 
symptomatic, so as to warrant a compensable separate 
schedular evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805 (as in effect prior to August 30, 2002); 67 Fed. 
Reg. 49590-49599 (July 31, 2002); 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  Therefore, the preponderance of the 
evidence is against a compensable rating for left 
herniorrhaphy, and the noncompensable evaluation has been 
appropriately assigned.

With respect to the service-connected PTSD, the Board has 
reviewed all the evidence of record and finds that an 
increased evaluation is not warranted.  In this regard, the 
Board notes that the veteran experiences depression, sleep 
disturbance, irritability, low self esteem, and an overall 
angry mood.  Indeed, when examined by VA in March 1999 and 
January 2003, the examiners characterized the veteran's 
symptoms as moderate to severe and moderate in severity, 
respectively.  In addition, the clinical evidence does not 
demonstrate that the veteran exhibits gross impairment in 
thought processes or communication, has delusions or 
hallucinations, or that he poses a persistent danger to 
either himself or others.  Concerning total social 
impairment, while the veteran indicated upon recent VA 
examination in January 2003 that he had no close friends, 
the fact remains that he has been able to maintain his 
marriage to his second wife, albeit it with some difficulty, 
and have a relationship with his children, two of which 
continue to live with him and his spouse.  

With regard to total occupational impairment, the records 
reflects that the veteran tried to resume his employment as 
a truck driver in early 2002 but that he had to quit because 
of low back pain.  Indeed, when examined by VA in January 
2003, he indicated that the most limiting factor in his 
ability to maintain employment was his low back.  Overall, 
there is no indication from the record that the psychiatric 
symptoms associated with his PTSD are sufficient to render 
him unable to work.  Furthermore, while the veteran had a 
GAF score of 47 when examined by VA in January 2003, when 
seen in the VA outpatient clinic in April 2003, a GAF score 
of 55 was recorded, which contemplates moderate difficulty 
in social and occupational functioning.  Overall, the 
preponderance of the evidence is against an increased 
evaluation for PTSD, and the 70 percent evaluation has been 
appropriately assigned.

While Social Security Administration records reflect that 
the veteran has been found to be disabled by the Social 
Security Administration (SSA), in part, due to his PTSD, 
such determination is not dispositive of the veteran's 
claim, it is evidence which must be considered.  See 38 
U.S.C.A. § 7104(a); see also Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  The Board places less 
weight of probative value on the veteran's statements than 
it does on the objective medical reports.  Although the 
Board must take into consideration the veteran's statements, 
it may consider whether self-interest may be a factor in 
making such statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345 
(1999).  The Board is, of course, aware of the veteran's 
repeated contention that he cannot work due to his service-
connected PTSD.  That contention is at odds with statements 
made by the veteran to VA examiners in March 1999 and 
January 2003, when he reported that he was unable to 
continue his employment as a truck driver because of his low 
back, a disability for which service connection has not been 
awarded.  In determining whether evidence submitted by a 
veteran is credible, the Board may consider internal 
consistency, facial plausibility and consistency with other 
evidence submitted on behalf of the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The veteran is competent to describe his own symptoms.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."]  However, as noted above, his 
statements concerning symptoms of PTSD which have precluded 
his ability to maintain employment as a truck driver lack 
credibility in light of his statements to VA examiners in 
March 1999 and January 2003, and clinical findings of 
moderate psychiatric symptomatology associated with the 
service-connected PTSD noted during the January 2003 VA 
examination, and a GAF score of 55 in April 2003. 

The weight of the credible evidence establishes that the 
veteran is still capable of performing a substantially 
gainful occupation despite his service-connected 
disabilities.  His combined rating of 70 percent for his 
service-connected disabilities is recognition that he would 
have difficulty in obtaining and performing work, yet there 
is nothing to take his case outside the norm of similarly 
rated veterans, and it is not demonstrated that his service-
connected disabilities render him incapable of performing 
the physical and mental acts required for employment.  Van 
Hoose, supra.

While the undersigned is sympathetic to the veteran's 
concerns, his assertions that he is rendered unemployable by 
reason of service-connected disabilities are unsupported and 
otherwise contrary to the evidence contained within the 
claims folders.  The record does not otherwise document the 
presence of functional limitations imposed by the veteran's 
service-connected disabilities which would preclude the 
performance of substantially gainful employment.  As the 
preponderance of the evidence is against the veteran's claim 
for a TDIU, the benefit-of-the-doubt rule is inapplicable 
and the benefit sought on appeal must be denied.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16.


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



